Citation Nr: 1528145	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-36 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the right fibula/ankle prior to November 24, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard.  His service included a period of initial active duty for training (IADT) from June 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO restored a prior 20 percent disability rating for residuals of fracture of the right fibula/ankle, effective June 1, 2009.  On appeal, the Veteran argued that a 40 percent rating was warranted.  See Notice of Disagreement dated September 2009.

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and associated with the record on appeal.

During the December 2013 hearing, the undersigned agreed to hold the record open for a period of 30 days to allow for the submission of additional evidence.  However, no further evidence was received.

In March 2014, the Board expanded the Veteran's appeal to include the matter of his entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, in pertinent part, remanded that matter, as well as the matter of the Veteran's entitlement to a rating in excess of 20 percent for residuals of fracture of the right fibula/ankle, for additional development.

In January 2015, after taking further action, the RO increased the rating for residuals of fracture of the right fibula/ankle to 40 percent, effective November 24, 2014, and denied entitlement to a TDIU.

In March 2015, the Veteran's attorney filed a "notice of disagreement" with respect to the Veteran's entitlement to an effective date prior to November 24, 2014 for the assignment of a 40 percent rating for residuals of fracture of the right fibula/ankle, and his entitlement to TDIU.  The Board notes, however, that both of those issues are already in appellate status, inasmuch as the RO's January 2015 rating decision did not award the full benefit sought (i.e., a 40 percent rating) for residuals of fracture of the right fibula/ankle for the entire appeal period, and the TDIU issue is deemed part and parcel of his increased rating claim.  See, e.g, Rice, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues presently developed for appellate review are as set forth above, on the title page.

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of the Veteran's entitlement to a TDIU.  For the reasons set forth below, the matter of his entitlement to a rating in excess of 20 percent for residuals of fracture of the right fibula/ankle prior to November 24, 2014, is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In the present case, the Board finds that the Veteran meets the threshold requirements for a schedular award of a TDIU.  He is currently in receipt of a 40 percent disability rating for residuals of fracture of the right fibula/ankle, and three separate 10 percent ratings for osteoarthritis of the right knee, osteoarthritis of the left knee, and instability of the left knee, respectively.  Inasmuch as all four disabilities affect the lower extremities, and the ratings combine to 60 percent (including the bilateral factor), the threshold requirements for a schedular award of a TDIU have been satisfied.  Id.

The Board finds, further, that the evidence supports an award of a TDIU.  The evidence reflects that the Veteran has an eighth grade education, with a General Education Development (GED) certificate; that he has training and experience as a tractor/trailer driver; and that he has worked exclusively in labor occupations involving activities such as welding, pipefitting, and heavy equipment operation.  During the December 2013 Board hearing, he testified, in effect, that he was unable to obtain and retain employment in his areas of experience as a result of service-related impairments of his lower extremities.  Subsequently, on VA examination in November 2014, a VA physician agreed that it was unlikely that the Veteran would be able to secure or maintain a substantially gainful occupation as a result of service-connected disability.

In arriving at his opinion on the matter, the VA physician observed that the Veteran's right ankle was ankylosed in plantar flexion, with chronic swelling, tenderness, pain on rest and weight bearing, instability/dislocation, laxity, weakness, and an eversion deformity; that his right ankle disability resulted in an alteration of gait that limited his ability to ambulate effectively, run, squat, climb stairs, and use pedals requiring use of the right lower extremity; that he had a limited range of motion in both knees, with tenderness, reduction in muscle strength, lateral instability of the left knee, and moderate flare-ups of pain, dependent on activity; that his knee disabilities limited his ability to squat and kneel; and that he used a brace and a cane for ambulation.  Based on objective findings, the examiner concluded that the Veteran's mobility was limited to a sedentary to less-than-sedentary category, and that his education and work experience (construction/welder/pipefitter) were consistent with a more physically demanding type of work which he was ill suited to perform.  

The final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Nevertheless, the November 2014 VA examiner's findings are highly probative.  Under the circumstances, in light of the totality of the record, and giving due consideration to the Veteran's testimony and the reported functional effects of his service-connected physical impairments as they relate to his level of education and prior occupational experience, the Board is persuaded that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  A TDIU is therefore granted.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted previously, the matter of the Veteran's entitlement to a rating in excess of 20 percent for residuals of fracture of the right fibula/ankle prior to November 24, 2014, remains in appellate status.  See Introduction, supra.  Although the AOJ obtained additional evidence on remand that was pertinent to that issue, the Veteran and his attorney were not provided a supplemental statement of the case (SSOC) addressing the issue, as directed in the Board's March 2014 remand.  This needs to be corrected.  38 C.F.R. § 19.31(c) (2014); Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the December 2013 Board hearing, the Veteran's attorney advanced argument to the effect that the Veteran should be awarded a 40 percent rating for residuals of fracture of the right fibula/ankle under the criteria set out at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (pertaining to impairment of the tibia and fibula).  The AOJ should address that argument in the first instance, in the context of the issue remaining on appeal.

Records of the Veteran's VA treatment were last procured for association with the record on August 21, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time in order to ensure that the claim remaining on appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, the Board notes that, in February 2015, the Veteran's attorney requested that the AOJ provide copies of documents from the Veteran's claims file.  It is not entirely clear from the record whether the AOJ has responded to that request.  This needs to be clarified.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's attorney has received a response to his February 2015 request for copies of documents from the Veteran's claims file.  Documentation to the effect that the request has been processed should be associated with the record.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since August 21, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, readjudicate the matter of the Veteran's entitlement to a rating in excess of 20 percent for residuals of fracture of the right fibula/ankle prior to November 24, 2014, taking into consideration the criteria set out at 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, and 5271, and any other diagnostic codes deemed applicable.  If all or any portion of the benefit sought remains denied, issue an SSOC to the Veteran and his attorney.  The SSOC should contain, among other things, a citation to, and summary of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  An appropriate period of time should be allowed for response.

After the Veteran and his attorney have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


